ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-130, concluding that CHARLES BRIAN DALY, a/k/a C. BRIAN DALY, formerly of UNION, who was admitted to the bar of this State in 1971, and who has been temporarily suspended from the practice of law pursuant to Rule since February 23, 2005, should be reprimanded for violating RPC 1.3 (lack of diligence) and RPC 1.4(b) (failure to keep a client reasonably informed about the status of the matter), and good cause appearing;
It is ORDERED that CHARLES BRIAN DALY, a/k/a C. BRIAN DALY, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.